Exhibit 10.2

THIS FORM OF AWARD AGREEMENT IS PART OF A PROSPECTUS COVERING SECURITIES THAT
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933
AIR TRANSPORT SERVICES GROUP, INC.
2015 LONG-TERM INCENTIVE PLAN


PERFORMANCE-BASED STOCK UNIT AWARD AGREEMENT
GRANTED TO [NAME] ON [DATE]
Air Transport Services Group, Inc. (the “Company”) and its shareholders believe
that their business interests are best served by extending to you an opportunity
to earn additional compensation based on the growth and success of the Company’s
business. To this end, the Company and its shareholders adopted the Air
Transport Services Group, Inc. 2015 Long-Term Incentive Plan (the “Plan”) as a
means through which you may share in the Company’s success. This is done by
granting Awards to key employees like you. If the conditions described in this
Award Agreement (and the Plan) are met, your Award will mature into common
shares of the Company.
This Award Agreement describes many features of your Award and the conditions
that must be met before you may receive the value associated with your Award.
All capitalized terms have the meaning set forth in the Plan unless otherwise
specified in this Award Agreement. To ensure you fully understand these terms
and conditions, you should:
•
Read the Plan and the Plan’s Prospectus carefully to ensure you understand how
the Plan works;

•
Read this Award Agreement carefully to ensure you understand the nature of your
Award and what must happen if you are to earn it; and

•
Contact [Name] at [Telephone Number] if you have any questions about your Award.



Also, no later than [Date], you must return a signed copy of the Award Agreement
to:
[Name]
Air Transport Services Group, Inc.
145 Hunter Drive
Wilmington, Ohio 45177
If you do not do this, your Award will be revoked automatically as of the date
it was granted and you will not be entitled to receive anything on account of
the retroactively revoked Award.
Section 409A of the Internal Revenue Code (“Section 409A”) imposes substantial
penalties on persons who receive some forms of deferred compensation (see the
Plan’s Prospectus for more information about these penalties). Your Award has
been designed to avoid these penalties. As a condition of accepting this Award,
you must agree to accept any revisions that the Company subsequently determines
to be necessary in order





--------------------------------------------------------------------------------



for you to avoid these penalties, without any further consideration, even if
those revisions change the terms of your Award and reduce its value or potential
value.
1.
Nature of Your Award

You have been granted an Award consisting of performance stock units
(“Performance Units”), which will be converted to common shares of the Company
if the conditions described in this Award Agreement are met. Federal income tax
rules apply to the payment of your Award. These and other conditions affecting
your Award are described in this Award Agreement, the Plan and the Plan’s
Prospectus, all of which you should read carefully.
a.
Grant Date: Your Performance Units were issued on [Date].

This is the date you begin to earn your Award.
b.
Amount of Award: The amount of your Award and the conditions that must be met
before it will be earned are discussed below in the section titled “When Your
Award Will Be Settled.”

c.
Performance Period: The period that begins on [Date], and ends on [Date] (the
“Settlement Date”).

This is the period over which the Committee will determine if you have met the
conditions imposed on your Award.
2.
When Your Award Will Be Settled

a.
In General: At the end of the Performance Period, your Performance Units will be
converted to an equal number of common shares of the Company or forfeited
depending on:

•
The extent to which the appreciation of the Company stock during the Performance
Period equals or exceeds the Total Shareholder Return (“TSR”) performance of the
NASDAQ Transportation Index during the same period (these stock units are
referred to as “Stock Performance Units”); and

•
How the Company’s Average Return on Invested Capital for the Performance Period
compares to the levels specified in the table below (these stock units are
referred to as “ROIC Units”).

The tables below demonstrate how these criteria will affect your Award. However,
before analyzing those tables, it is important that you understand that:
•
Separate criteria are applied to each of the parts of your Award. This means
that you might earn Stock Performance Units at the threshold level but earn your
ROIC Units at the maximum level.

•
The NASDAQ Transportation Index is a group comprised of transportation
corporations whose stock is traded on the NASDAQ.

•
“Average ROIC” is equal to the sum of the Company’s ROIC for each fiscal year
that began during the Performance Period and ends on December 31, [Year],
divided by three.

•
The Company shall determine its “ROIC” for each fiscal year beginning January 1
and ending each December 31 during the Performance Period, by dividing the NOPAT
for such period by its Invested Capital for such period, as such terms are
defined below.

•
The Company’s “NOPAT” for any fiscal year will be equal to the Company’s net
operating profit, as shown on the Company’s audited financial statements for
such year, multiplied by the factor of one minus the federal statutory income
tax rate applicable to the Company for such fiscal year. The Compensation
Committee of the Company’s Board of Directors (the


2

--------------------------------------------------------------------------------



“Committee”) may exclude any extraordinary, non-recurring items from the
determination of NOPAT for any period, in its discretion.
•
The Company’s “Invested Capital” for any fiscal year is the result obtained by
adding the Company’s operating current assets and net fixed assets in operation
and subtracting its operating current liabilities, net fixed assets under
capital lease and excess cash balances at the end of each calendar quarter of
the previous year and dividing by four.

All determinations of the Company’s TSR, Average ROIC, ROIC, NOPAT, and Invested
Capital for purposes of the Award will be made by the Committee, whose decision
will be final, nonappealable and binding for every purpose. The number of Stock
Performance Units or ROIC Units that are earned or forfeited by you will also be
determined by the Committee, whose decision will be final, nonappealable and
binding on you.
b.
Your Stock Performance Units: You will earn or forfeit all or part of your Stock
Performance Units depending on the extent to which the criteria described in the
following table are or are not met.

If, on December 31, [Year], the Company’s stock performance is . . .
You will receive the following number of shares of Company stock . . .
Below the 40th percentile of the NASDAQ Transportation Index
0
At the 40th percentile of the NASDAQ Transportation Index (“threshold Stock
Performance Unit level”)
[Insert Number]*
At the 50th percentile of the NASDAQ Transportation Index (“target Stock
Performance Unit level”)
[Insert Number]*
At the 75th or higher percentile of the NASDAQ Transportation Index (“maximum
Stock Performance Unit Level”)
[Insert Number]*







* Note: For performance outcomes between the specified percentile levels, actual
awards will be interpolated.


c.
Your ROIC Units: You will earn or forfeit all or part of your ROIC Units
depending on the extent to which the criteria described in the following table
are or are not met.

If, over the Performance Period, the Company’s Average Return on Invested
Capital is . . .
You will receive the following number of shares of Company stock . . .
Less than 5%
0
5% (“threshold ROIC Unit level”)
[Insert Number]*
8% (“target ROIC Unit level”)
[Insert Number]*
14% or higher (“maximum ROIC Unit level”)
[Insert Number]*

* Note: For performance outcomes between these stated ROIC levels, actual awards
will be interpolated.

3

--------------------------------------------------------------------------------



As noted above, between the threshold and maximum performance levels, actual
awards will be calculated by interpolating between the ranges shown in the
preceding tables. This interpolation will be done only in whole increments (full
percentiles for the Stock Performance Units and percentages to the nearest 10th
for the ROIC Units) and will not be applied below the threshold level or above
the maximum level.
d.
How Your Award Might Be Settled Before the End of the Performance Period: If
there is a Change in Control while you are employed, all performance criteria
will be deemed to have been met at the target level or at any higher level
actually achieved as of the date of the Change in Control (“Accelerated Units”)
and you will receive cash or stock (depending on the nature of the Change in
Control) as if the Performance Period ended on the date of the Change in
Control. The amount you will receive will be determined under the following
formula and paid in accordance with the Plan:



Your Accelerated Units multiplied by the number of whole months between the
beginning of the Performance Period and the date of the Change in Control


Divided by the number of whole months in the Performance Period
e.
How Your Award is Settled if You Die, Retire, or Become Disabled Before the End
of the Performance Period: If your employment terminates before the end of the
Performance Period (and before a Change in Control) because of death,
Disability, or Retirement, you may receive a portion of your Award. The amount
(if any) you will receive will depend on whether (and the extent to which) the
performance criteria are met at the end of the Performance Period, not when you
terminate employment subject to the terms of the Plan. If the performance
criteria are met at the end of the Performance Period during which you terminate
because of death, Disability, or Retirement, you (or your beneficiary) will
receive the number of shares you would have received if you had remained
actively employed until the end of that Performance Period multiplied by the
number of whole years (i.e., elapsed 12-consecutive-month periods) between the
first day of the Performance Period and the date you terminate employment and
divided by the number of whole years (i.e., elapsed 12-consecutive-month
periods) included in the Performance Period.

f.
How Your Award May Be Forfeited: You will forfeit your Award if, before your
Award is settled:

•
You terminate employment voluntarily (and not due to death, Disability, or
Retirement);



•
You are involuntarily terminated by the Company for “Cause” as defined in the
Plan.



•
You breach any agreement or covenant with, or obligation to, the Company or any
Subsidiary, including without limitation, any non-competition agreement,
non-solicitation agreement, confidentiality or non-disclosure agreement, or
assignment of inventions or ownership of works agreement, as determined by the
Committee;



•
Without the Company’s advance written consent, you engage directly or indirectly
in any manner or capacity as principal, agent, officer, director, employee or
otherwise in any business or activity competitive with the business conducted by
the Company or any of its Subsidiaries, as determined by the Company; or



•
You perform any act or engage in any activity that is detrimental to the best
interests of the Company or any of its Subsidiaries, as determined by the
Committee.




4

--------------------------------------------------------------------------------



3.
Settling Your Award

If all applicable conditions have been met, your Award will be settled within 60
days following the end of the Performance Period.


4.
Other Rules Affecting Your Award



a.
Rights During the Performance Period: During the Performance Period, you will
not actually own the shares that you might receive at the end of the Performance
Period. This means that you may not exercise any voting rights or receive any
dividends associated with those shares until your Award is settled.

b.
Beneficiary: Your Beneficiary will be your surviving spouse or, if you do not
have a surviving spouse, your estate.

c.
Tax Withholding: Income taxes must be withheld when your Award is settled (see
the Plan’s Prospectus for a discussion of the tax treatment of your Award).
These taxes may be paid in one of several ways. They are:

•
The Company or an Affiliate may withhold this amount from other amounts owed to
you (e.g., from your salary).

•
You may pay these taxes by giving the Company a check (payable to “Air Transport
Services Group, Inc.”) in an amount equal to the taxes that must be withheld.

•
If permitted by the Committee, by having the Company withhold a portion of the
shares that otherwise would be distributed. The number of shares withheld will
have a fair market value equal to the taxes that must be withheld.

•
If permitted by the Committee, you may give the Company other shares of Company
stock (that you have owned for at least six months) with a value equal to the
taxes that must be withheld.

The Company may reject your requested method of satisfying your withholding
obligation for any reason (or for no reason). If this happens, the Company will
specify (from among the alternatives just listed) how these taxes are to be
paid.
If you do not choose a method within 30 days of the Settlement Date, the Company
will withhold a portion of the shares that otherwise would be distributed. The
number of shares withheld will have a fair market value equal to the taxes that
must be withheld and the balance of the shares will be distributed to you.
d.
Governing Law: This Award Agreement will be construed in accordance with and
governed by the laws (other than laws governing conflicts of laws) of the United
States and of the State of Ohio, except to the extent that the Delaware General
Corporation Law is mandatorily applicable.

e.
Other Agreements: Also, your Award will be subject to the terms of any other
written agreements between you and the Company.


5

--------------------------------------------------------------------------------



f.
Adjustments to Your Award: Your Award will be adjusted, if appropriate, to
reflect any change to the Company’s capital structure (e.g., the number of your
Performance Units will be adjusted to reflect a stock split).

g.
Other Rules: Your Performance Units are also subject to more rules described in
the Plan and in the Plan’s Prospectus. You should read both these documents
carefully to ensure you fully understand all the conditions of this Award.

h.
Plan Controls: In the event that this Award Agreement conflicts or is
inconsistent with any term of the Plan, the Plan shall be deemed controlling.

****
You may contact [Name] at [Telephone Number] or at the address given below if
you have any questions about your Award or this Award Agreement.
****
5.
Your Acknowledgment of Award Conditions

Note: You must sign and return a copy of this Award Agreement to [Name] at the
address given below no later than [Date].
By signing below, I acknowledge and agree that:
•
A copy of the Plan has been made available to me;

•
I have received a copy of the Plan’s Prospectus;

•
I understand and accept the conditions placed on my Award and understand what I
must do to earn my Award;

•
I will consent (on my own behalf and on behalf of my beneficiaries and without
any further consideration) to any change to my Award or this Award Agreement to
avoid paying penalties under Section 409A of the Internal Revenue Code, even if
those changes affect the terms of my Award and reduce its value or potential
value; and

•
If I do not return a signed copy of this Award Agreement to the address shown
below not later than [Date], my Award will be revoked automatically as of the
date it was granted and I will not be entitled to receive anything on account of
the retroactively revoked Award.


6

--------------------------------------------------------------------------------



[Name]


______________________________________________    
(signature)


Date signed: ________________________    


A signed copy of this form must be sent to the following address no later than
[Date]:
[Name]
Air Transport Services Group, Inc.
145 Hunter Drive
Wilmington, Ohio 45177
After it is received, the Committee will acknowledge receipt of your signed
Award Agreement.

7

--------------------------------------------------------------------------------





*****
Committee’s Acknowledgment of Receipt
A signed copy of this Award Agreement was received on ________________.    
By: ________________________________         
Committee signature




 
[Name]
______ Has complied with the conditions imposed on the grant and the Award and
the Award Agreement remains in effect; or


______ Has not complied with the conditions imposed on the grant and the Award
and the Award Agreement are revoked as of the Grant Date because


____________________________________________________________________________________________    
describe deficiency




Committee
By: ___________________________________    


Date: __________________________________    







8